The opinion of the Court was delivered by
Sergeant, J.
— The predominant policy of the legislature in passing the Act of the 13th of March 1815, for the sale of unseated lands for taxes, seems to have been to enable the counties and townships to raise a revenue for public uses, and to this other things are made subservient. Precise directions were given as to the mode of assessing, advertising and selling, and certain things are prescribed to be done by the public officers in that and other laws on the subject, which undoubtedly it is their duty to follow; but as the system was to be carried on by various county and township officers, changed frequently by public elections or appointments, and not always conversant with the necessary modes of carrying on complicated plans of taxation and sale, or sufficiently cautious to do it accurately, it was seen that these directions were not strictly pursued, and that loose, irregular and defective methods had been fallen upon in practice, often different in different *272parts of the State. ' It was determined therefore by the legislature to yield to these irregularities — to consider the provisions of the law as directory merely — and not to impair the title of the purchaser on account of the neglects, imperfections, or malfeasance of the public officers in the discharge of their duty, but subject them in one instance to a penalty. It prescribes therefore in express and remarkably strong terms, that no alleged irregularity in the assessment process or otherwise, shall be construed or taken to affect the title of the purchaser, but the same shall be declared to be good and legal.
The struggle in all these cases of tax titles was an allegation of irregularity and non-compliance with the laws on the one side, and on the other a reliance on a substantial compliance with them, and in their decisions courts were often reduced to the necessity of overruling the tax title merely on account of some slight irregularity or deviation from the terms of the law. From this however they were relieved by the provisions of this overruling and sweeping clause. Many hard cases have occurred under it; but it is one of those instances in which it is considered expedient that individual mischief shall be submitted to in order to carry out a measure of public policy. And it may be further remarked, that it throws on the owner of unseated lands the exercise of vigilance in paying up his taxes with regularity or redeeming within two years; and it is a duty which, if he neglects, it is at the peril of having his unseated lands applied for the purpose of defraying the county and road rates and levies.
With these principles in view, it sufficiently appears to us in the present case, that although there have been irregularities in the sale and proceedings now in question, they do not avoid the tax title, but it remains in the words of the law, good and legal, notwiths tanding.
1. It is said, that there being no borough officers of the borough of Erie, there was no authority to lay the road tax in 1815: therefore the sale so far as respected that tax, was void. And although the county tax was sufficient to authorize the sale, yet as the bond was for 6 cents less than it ought to have been, the purchaser has not complied with the law by giving a bond for the whole surplus. It is answered, and we think sufficiently, that this was the error of the borough officers or of some of the other authorities, which the purchaser was not bound to examine into. He gave the bond according to the requisition of the officers. It is such an error of the officers as will not affect the purchaser’s title. Gibson v. Robbins, (9 Watts 156).
2. It is alleged that four lots were jointly assessed and one sold. This is true in the first instance; but it appears by the sale list under the commissioners’ warrant, and the unseated land book, that lot No. 1264 was apportioned to James Sterrett separately, and ordered to be sold. It is true there is here irregularity — pro*273ceedings not consistent throughout — but nothing more. The assessment first made in a lump, is afterwards separated and apportioned, and from that time they are right enough.
3. Owens v. Vanhook, (3 Watts 260), is relied on as deciding, that unless it appears that the lot was placed by the commissioners on the unseated land list, its being there is without authority, and it is no evidence it was assessed as unseated. But in that case there was merely a paper produced without date, in which the collector of the year made a statement of delinquents from whom he alleged he could not collect the taxes charged to them, and it stated the lot to be vacant and unimproved. And in that same case there is a distinction made where the paper has been given to the commissioners, because the collector was exonerated, and they transferred the lot to the list of unseated lands. Now there were fair grounds to infer that was the case here. The lot was charged in the unseated land book, which it was proved was kept in the treasurer’s office, and entries made by the treasurer, from exonerations claimed by collectors and allowed by the commissioners for taxes on unseated lands, and that the practice had been accordingly. Also, that the records of the commissioners’ office were burned in March 1823, and no assessment for 1822 could be found, and that the lot was unseated. After a lapse of time, a sale may be supported, when the evidences of its regularity are lost and destroyed. The unseated land book is the usual document, and from it and the other proof after such a lapse of time and destruction by fire, the usual course of proceedings may be presumed. The mode of assessing unseated lands adopted may be considered as irregular, though ordinarily practised in this county, but it is one which the Act of Assembly cures.
Judgment affirmed.